HESS CORPORATION 1185 Avenue of the Americas New York, New York10036 GEORGE C. BARRY Vice President, Secretary and Deputy General Counsel (212) 536-8599 FAX: (212) 536-8241 January 12, 2012 VIA EDGAR Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attn:H. Roger Schwall, Assistant Director Re: Hess Corporation Form 10-K for Fiscal Year Ended December 31, 2010 Filed February 25, 2011 File No. 001-01204 Dear Mr. Schwall: We have received the comments of the staff (the “Staff”) of the Securities and Exchange Commission (the "Commission") as transmitted to John P. Rielly, Senior Vice President and Chief Financial Officer of Hess Corporation (the "Company"), by letter dated December 29, 2011, in connection with the Company’s Form 10-K for Fiscal Year Ended December 31, 2010, filed with the Commission on February 25, 2011. The Staff's letter requested that the Company respond within 10 business days, which would be January 13, 2012. In a telephone conversation with Mr. John Cannarella of the Staff on January 11, 2012, we requested an extension until January 20, 2012, which Mr. Cannarella kindly agreed to grant. Accordingly, this letter hereby confirms that the Company will respond to the Staff's letter by no later than January 20, 2012. Thank you for your consideration. If you have any questions concerning the foregoing, please contact me at (212) 536-8599. Sincerely, /s/ George C. Barry cc: John Cannarella, Division of Corporation Finance John P. Rielly, Hess Corporation David M. Johansen, White & Case LLP
